DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Matteson et al. (US 2011/0168104 A1).
 	Matteson et al. disclose an animal enclosure 200 comprising: a wall assembly comprising a plurality of walls 12-22 coupled together to define an interior space 24 (Figs. 1-6), wherein at least one of the walls (Figs. 1-6, front wall) defines an opening (Figs. 1-6, at 48) configured for fluid connection to a ventilation system (Fig. 6, fan 206, Figs. 1-5, natural ventilation, while door 48 is in open position); and an access panel 28 configured to removably couple to the wall assembly (Fig. 5, paragraph [0038]), wherein at least one vent opening 34b, 36b is formed in the access panel 28 (Fig. 5), wherein when the access panel 28 is coupled to the wall assembly, the access panel 28 divides the interior space 24  into a vent space 32 and a living space 30, wherein the vent space 32 is in fluid communication with the opening defined by at least one of the walls (Figs. 1-6), and wherein the vent opening 34, 36 is configured to place the living space 30 in fluid communication with the vent space 32 (Figs. 1-6).  Wherein when the access panel 28 is coupled to the wall assembly, the vent space 32 is positioned between the access panel 28 and the portion of the at least one of the walls that defines the opening (Figs. 1-6).  Wherein the plurality of walls comprises a rear wall 18, a first side wall 14, a second side wall 16, a ceiling 18, and a floor 20, wherein the access panel 28 is configured to removably couple to the wall assembly such that the access panel 28 is spaced above the floor 20 (Figs. 1-6).  Wherein the access panel 28 is configured to removably couple to the wall assembly so that the access panel 28 extends between the rear wall 22, the ceiling 18, and at least one of the first side wall 14 and the second side wall 16 (Figs. 1-6).  Wherein the access panel 28 comprises a damper system 38, 40 that is operable to selectively uncover and cover at least a portion of the vent opening (Fig. 5, paragraph [0041]). Wherein the access panel 28 is configured so that the vent opening34, 36 can be selectively opened and closed (paragraph [0041]).  A seal 70 is positioned between the access panel and the wall assembly when the access panel 28 is coupled to the wall assembly. Wherein the seal 70 is coupled to the access panel.  A door 44 is coupled to at least one of the walls (Figs. 1-6).  A vent connector (Fig. 6, at 206) is coupled to the at least one of the walls that defines the opening (Figs. 1-6, via 28), wherein the vent connector is in fluid communication with the opening, and wherein the vent connector is configured to couple to a ventilation system 206 (Fig. 6, fan inside 206).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matteson et al. (US 2011/0168104 A1) in view of Bowen (US 9,834,336).
 	The animal enclosure of Matteson et al. as above includes all that is recited in claim 9 except for the access panel or the wall assembly comprises a magnet that is configured to removably couple the access panel to the wall assembly.  Bowen teaches a concept of providing a panel 100 with a magnet 300 to removably couple the panel 100 to the wall of pan 10 (Fig. 11, col. 4, lines 44-63). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the animal enclosure of Matteson et al. to provide the access panel or the wall assembly with a magnet that is configured to removably couple the access panel to the wall assembly as taught by Bowen in order to facilitate remove/install the access panel. 
Allowable Subject Matter
Claims 12-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-42 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for allowance of claims 12-22 and 23-42 is the inclusion of the limitation of” an interior opening extends through at least one of the plurality of walls from the interior space to the second interior space and wherein the interior opening is in fluid communication with the vent space” in claim 12; “a second panel coupled to the wall assembly, wherein at least one second vent opening is formed in the second panel, wherein the second panel divides the second interior space into a second vent space and a second living space, wherein the second vent space is in fluid communication with the interior opening, and wherein the second vent opening is configured to place the second living space in fluid communication with the second vent space” in claims 23 and 36 in combination with the remaining claimed elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY